Citation Nr: 0502019	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  95-30 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total rating based on individual 
unemployability due to service connected disability.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1970.  

This appeal arises from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for PTSD and 
denied an increased rating for the right knee and a total 
rating based on individual unemployability due to service 
connected disability (TDIU).  Subsequently, the RO in a July 
1997 rating decision granted an initial rating of 50 percent 
for PTSD, back to the effective date of service connection.  

In October 2002 the Board of Veterans' Appeals (Board) issued 
a decision denying an increased rating for the right knee.  
The Board remanded the issues of a higher initial rating than 
50 percent for PTSD and a TDIU to the RO for additional 
development.  The development ordered was completed to the 
extent possible and the claims have now been returned to the 
Board for further appellate consideration.  Stegall v. West, 
11  Vet. App. 268 (1998).   


FINDINGS OF FACT

1.  The veteran's symptoms of PTSD include hypervigilance, 
nightmares, depression, flashbacks and avoidance.  They 
result in no more than mild to moderate impairment of social 
and occupational functioning.  

2.  The veteran's service-connected disabilities include 
PTSD, rated as 50 percent disabling and a right knee 
disorder, rated as 10 percent disabling.  

3.  The veteran's non-service connected disabilities include 
degenerative disc disease of the lumbar spine, peptic ulcer 
disease, bilateral hearing loss, tinnitus and a left knee 
disorder.  

4.  The veteran's educational background and employment 
history include completing three years of high school, a GED 
and one year of college.  His employment history includes 
working as an electrical lineman in service and as a self 
employed taxi driver, police officer, postal service 
employee, and telemarketer,  after his separation from the 
service.  

5.  The veteran's service connected disabilities, do not 
preclude him from securing or following a substantially 
gainful occupation consistent with his education and 
employment experience.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1110, 
1155, 5107 (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996); 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.3, 4.130, Diagnostic Code 9411 (2004).  

2.  The criteria for a total rating based on individual 
unemployability due to service-connected disability have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that legislation has eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to the claim, 
and expanded VA's duty to notify the claimant and the 
representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)).  In addition, VA has issued regulations that 
implement the statutory changes effected by the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the appellant of evidence and information 
necessary to substantiate the claim and advise as to whether 
the appellant or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

One of the veteran's claim arises from a notice of 
disagreement, raising the issue of a higher initial rating 
for PTSD.  The VA General Counsel has addressed the 
applicability of the notice requirements in such cases.  If, 
in response to notice of its decision on a claim for which VA 
has already given the 38 U.S.C.A. § 5103(a) (West 2002) 
notice, VA receives a notice of disagreement that raises a 
new issue, 38 U.S.C.A. § 7105(d) (West 2002) requires VA to 
take proper action and issue a statement of the case if the 
disagreement is not resolved, but 38 U.S.C.A. § 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue.  
VAOPGPREC 8-2003.  In this instance initial rating decision 
predated the passage of the VCAA and for that reason the 
veteran was not provided notice of the provisions of the VCAA 
in conjunction with his claim for service connection for 
PTSD.  

In Pelegrini v. Principi, 18 Vet. App. 212 (2004), the Court 
interpreted the law as requiring that the notice requirements 
of the VCAA mandate that the claimant be informed of the 
provisions of the VCAA prior to the initial decision of the 
RO.  In cases such as this when the initial rating action 
predated the passage of the VCAA the remedy was to remand the 
claim to provide proper notice to the appellant.  In this 
instance the Board remanded the claim in October 2001 and 
ordered the RO to provide notice of the provisions of the 
VCAA to the veteran.  In November 2001 the RO wrote a letter 
to the veteran informing him of the VCAA and its provisions 
which specifically informed him of the evidence necessary to 
support his claims and explained who VA could assist the 
veteran.  

The veteran was notified of the evidence necessary to support 
his claim in the November 2001 letter from the RO and the 
July 2003 and September 2003 supplemental statements of the 
case.  The RO obtained the veteran's service medical records 
and VA records of treatment.  The veteran submitted his 
private medical records and VA also requested the records 
identified by the veteran.  The veteran has not identified 
any additional records to be obtained.  The veteran was 
afforded VA examinations to obtain medical opinions as to the 
severity of his service-connected disabilities and their 
affect on his ability to work.  

The Board noted the RO attempted to obtain the veteran's 
records from the Social Security administration.  In June 
2003 the RO received a letter from the Social Security 
Administration who informed them the veteran's records had 
been destroyed.  In such circumstances VA may cease efforts 
to obtain records any the possession of a Federal department 
or agency.  38 C.F.R. § 3.159.  

VA has satisfied its obligation to notify and assist the 
veteran in this case.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Relevant Laws and Regulations.  In evaluating the severity of 
a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (2003).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  

During the pendency of this appeal VA published new 
regulations for rating disability due to mental disorders.  
61 Fed. Reg. 52695-52702 (Oct. 8, 1996) (effective November 
7, 1996).  Prior to November 7, 1996, VA regulations provided 
a 50 percent evaluation when the ability to establish 
effective or favorable relationships with people was 
considerably impaired and flexibility, efficiency, and 
reliability levels were so reduced by reasons of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).

A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired.  The psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

A 100 percent evaluation required totally incapacitating 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  A 100 percent evaluation was 
warranted if a veteran was demonstrably unable to obtain or 
retain employment due to post-traumatic stress disorder.  38 
C.F.R. § 4.132, Part 4, Diagnostic Code 9411 (1996). 

Effective November 7, 1996, the VA Schedule of Ratings for 
Mental Disorders was amended and redesignated.  A 50 percent 
rating is to be assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 6411 
(2004).  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).  

A 100 percent evaluation requires total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own names.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  In making that determination 
it may be necessary for the Board to apply both the old and 
the new versions of the regulation. If application of the 
revised regulation results in entitlement, the effective date 
of entitlement can be no earlier than the effective date of 
the change in the regulation. 38 U.S.C.A. § 5110(g) (West 
2002).  Prior to the effective date of the change in the 
regulation, the Board can apply only the original version of 
the regulation.  VAOPGCPREC 3-00.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that at the time of an initial rating, separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2004).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. 
§§ 3.340(a)(1), 4.15 (2004).

VA General Counsel has concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that unemployability is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91; see also 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a)(2004). 

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2004).  

Factual Background and Analysis.  The veteran is seeking a 
higher initial rating for PTSD and/or a TDIU.  He asserts his 
symptoms of PTSD and his right knee disorder are of such 
severity that he is unable to sustain gainful employment.  

The veteran's service-connected disabilities include PTSD 
rated as 40 percent disabling and a right knee disorder rated 
as 10 percent disabling.  In combination the veteran's 
disabilities are rated as 60 percent disabling.  

The veteran's non-service connected disabilities include 
degenerative disc disease of the lumbar spine, peptic ulcer 
disease, a symptomatic left knee anterior cruciate ligament 
strain, bilateral hearing loss and tinnitus.  

The veteran's vocational experience includes being trained as 
an electrical lineman in service, working as a police 
officer, being a letter carrier with the U. S. Postal 
Service, working as a bus driver, owning and driving a taxi 
for ten years, working as a factory worker, and 
telemarketing.  On November 1994 on his VA Form 21-8940 the 
veteran indicated he had completed high school and one year 
of college.  He had additional training at the Detroit Police 
Academy and was a certified Police Officer.  He last worked 
in August 1994.  He stated his right leg and PTSD had 
prevented him from securing a substantially gainful 
occupation.  

A VA Form 21-4192 from the veteran's last employer indicates 
the veteran quit his job in August 1994.  The veteran had 
earned $10,959.40 in the last twelve months.  

October 1994 VA records reveal the veteran injured his back 
in 1992.  He was lifting a heavy container and pulled 
something in his back.  He had a rather abrupt onset of pain 
in his back with sciatica in his right lower extremity.  It 
had gradually gotten to the point that he was unable to work.  

The veteran was examined by VA in conjunction with his claims 
for service connection for PTSD and entitlement to a TDIU 
1995.  The VA examination in February 1995 revealed the 
veteran's service-connected right knee disorder was fairly 
calm.  Examination of the service-connected right knee 
elicited no pain.  The VA examiner noted the veteran had a 
computed tomography (CT) scan which showed an L4, L5 
radiculopathy and X-rays showed a central calcified disk at 
L4, L5 and partially calcified paracentral disk at L5, S1.  
There were Schmorl's nodes at L3, L5.  The veteran had pain 
which went down the back of his leg into his knee and cap.  
The VA examiner diagnosed degenerative disc disease of the 
lumbar spine.  He then indicated it caused the veteran to be 
unable to work.  He stated the veteran was 100 percent 
disabled.  He could not lift.  He could not walk four to five 
blocks, and could not sit for more than one hour.  He could 
not twist or bend.   

The February 1995 VA mental disorders examination included 
diagnosis of PTSD.  The veterans symptoms included 
flashbacks, nightmares, increased startle reaction, numbing 
of feelings and withdrawal from others.  The examiner noted 
the veteran had a melancholic look.  He was using a splint on 
his back and left leg.  

An evaluation conducted by an educational specialist in March 
1995 in conjunction with a disability claim in the State of 
Michigan included diagnoses of recurrent moderate Major 
Depressive Disorder and chronic PTSD.  The veteran stated he 
had difficulty getting to sleep and staying asleep.  He slept 
seven to eight hours per night.  He reported being very 
depressed.  He had been depressed since his divorce.  He was 
oriented to time, place and person.  His speech was clear, 
coherent and fluent.  His thought processes were logical.  He 
denied any delusions or hallucinations, but had two to three 
flashbacks per week.  He had obsessive thoughts of killing 
his ex-wife's boyfriend, but no plan or intent to follow 
through.  He had recently had suicidal thoughts but no 
history of attempts.  There was no deficit of memory, 
abstract thinking or judgment.  A Global Assessment of 
Functioning of 48 was assigned.  His potential for employment 
was guarded in the opinion of the examiner  would improve 
with psychiatric treatment.  

In a July 1995 rating decision the RO granted service 
connection for PTSD and assigned a noncompensable rating.  
The RO denied a TDIU and continued the 10 percent rating 
assigned for the right knee disorder.  The veteran appealed 
that rating decision.  In a July 1997 rating decision the RO 
granted a 50 percent rating for PTSD.  

The RO arranged for a general VA examination in October 1997.  
The veteran reported he had been unemployed for three years, 
but had began working on his own for the last twelve months.  
He owned a taxi and worked three days a week for periods of 
eight hours a day.  He had lost one to two days during the 
last six months due to knee pain.  Examination of the right 
knee revealed slight tenderness.  Range of motion was normal.  
Flexion was from 0 to 120 degrees and was slightly painful.  
Joint stability was normal.  Marked osteoarthritis of the 
right knee was found.  In 1994 the veteran's back pain became 
constant and it started radiating to his right leg down to 
his toes.  He complained of weakness and lack of endurance in 
the right leg.  He had taken Motrin for pain until he had 
abdominal pain and was diagnosed with peptic ulcer disease 
secondary to his use of Motrin. He also complained of 
residuals of gunshot wounds to the right and left shoulders.  
He complained of loss of muscle strength and numbness, such 
findings were not clearly evident on the physical 
examination.  

In May 1998 the veteran submitted a letter from Dr. R, his 
private physician.  Dr. R wrote that the veteran had a paper 
train of symptomatology dating from his strained back.  He 
stated it would be "presumptuous to think the veteran would 
be able to do his regular work."  The veteran also submitted 
a record dated in May 1995 which indicated the veteran had 
back pain that interrupted his sleep, and that he could only 
sleep one or two hours a night, especially if he ran out of 
pain pills.  He had taken two Percodan that morning.  The 
veteran also submitted a May 1997 private neurology 
evaluation which revealed he had taken Darvocet, Lortab, and 
Soma for his back pain without improvement.  Examination 
revealed limitation of back motion with positive leg raising 
on the right side.  He had some reduction of knee and 
Achilles jerk on both sides.  

A VA evaluation was conducted in December 1998.  The veteran 
reported he had been married three times.  He had been 
married to his current spouse for two years.  He lived with 
his wife and four step-children.  He reported he last worked 
in 1995 doing telemarketing.  He had completed the 10th grade 
and gotten his GED in service.  After the service he worked 
as a sheriff for about a year then for the Detroit Police 
Department for five years.  He was having marital problems 
with his second wife and left his job to move to Florida to 
try to reconcile with her and to see his children.  He 
delivered beer and worked as a night manager for about a year 
and drove a cab off and on.  He worked for four years as a 
Greyhound bus driver.  He got a job in a factory for six 
months and then hurt his back.  He could not do factory work 
anymore and then worked as a telemarketer.  He could not 
stand sitting so he quit that job.  After that he went on 
SSI.  He had flashbacks, nightmares and did not like meeting 
people.  Examination revealed he had no sign of a thought 
disorder.  His mood appeared normal.  His affect was bland.  
His judgment and concentration were fair.  He was well 
oriented in all spheres and his memory was unimpaired.  His 
sleep was poor and his energy level low.  He reported feeling 
depressed most of the time.  He denied any current suicidal 
or homicidal thoughts, but had some passive thoughts of 
suicide in the past, particularly when under severe back 
pain.  He denied any hallucinations or delusions.  He had 
seen a VA psychiatrist on and off, and attended group a few 
times, but felt it did not help and quit.  His current 
marriage was going okay and he got along with his step-
children fairly well.  The VA examiner stated that the 
combination of his psychiatric disability along with his back 
and knee disabilities made it unlikely that he would be able 
to obtain and keep gainful employment.  A GAF of 50 was 
assigned.  

In November 1998 a VA examination of the right knee was 
conducted.  The veteran reported peripatellar pain in the 
right knee, particularly while standing, after prolonged 
sitting and while climbing or descending stairs.  The knee 
became swollen about once every three to four months.  The 
swelling lasted up to one week.  During such episodes range 
of motion of the knee was probably from 0 to 100 degrees.  He 
also reported occasional giving way of the knee.  He used a 
cane and frequently wore an elastic brace with metal hinges.  
Examination of the knee revealed no ligamentous laxity.  
There was mild patello-femoral crepitance.  McMurray sign was 
absent and there was no subluxation of the knee.  

In January 1999 the veteran wrote the RO to report he was 
using a wheel chair.  

A VA PTSD evaluation in November 1999 included a history of 
the veteran being prescribed medications in May 1998 for 
sleep.  He discontinued the medications because he did not 
feel they helped.  The veteran complained that he stayed in 
the house all the time.  He did not feel like going out.  His 
appetite was not good and he had no interest in sex.  His 
sleep was not satisfactory.  His mood was depressed.  He 
attributed a lot of his depression to his inability to work.  
His activities were limited because of chronic pain.  He 
could not even go to the movies, because he could not sit 
long enough or walk enough to go to the movies.  He thought 
about Vietnam all the time, had one to two nightmares.  He 
avoided talking about it and avoided any war movies.  In the 
opinion of the VA examiner the veteran's inability to work 
was mostly due to his chronic pain.  The stress from the pain 
and his inability to work seemed to increase his PTSD 
symptoms.  A GAF of 50 was assigned.  

After conducting a general physical examination in November 
1999, a VA examiner stated that the right knee disability 
alone would not prohibit the veteran from having a gainful 
occupation.  Basically he would be limited to a clerical job 
with no prolonged standing, prolonged walking and no heavy 
weight lifting.  

A January 2003 VA PTSD evaluation revealed the veteran was 
having dreams or nightmares of his combat experiences in 
Vietnam two to three nights per week.  He avoided books and 
movies about Vietnam.  He avoided social contacts in general.  
The veteran reported he had never been physically violent 
with people.  He had not received or sought any treatment for 
PTSD in two years.  He was receiving sleep medication from 
his primary care provider.  Since the last VA examination he 
had been unemployed.  The veteran had been married to his 
third wife for six years.  The veteran had no friends with 
the exception of his wife.  He reported he often lost his 
temper.  He had chronic suicidal ideation which occurred a 
few times per year.  He denied any history of suicidal 
gestures or attempts.  The VA examiner noted that in general 
the veteran had been functioning normally in most areas such 
as self-care, schooling, family functioning, but marginally 
as to employment, physical health and social interaction.  
The veteran presented with a dysphoric mood which the 
examiner indicated would have only a mild impact on his 
social and occupational functioning.  The veteran reported 
sleeping from three or four in the morning until seven and 
then routinely took a nap for a few hours in the afternoon.  
The examiner stated it would have a minimal impact on social 
and occupational functioning.  No other symptoms were 
reported.  A GAF of 55 was assigned.  

The Board has compared the veteran's symptoms of post-
traumatic stress disorder with the criteria in 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996) and 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).  After comparing the symptoms of 
PTSD with the criteria for rating PTSD under both the new and 
old criteria the Board found neither is more favorable to the 
veteran as they do not result in a higher initial rating for 
his PTSD for the reasons set out below.  VAOPGCPREC 3-2000

In Romeo v. Brown, 5 Vet. App. 388 (1993), the United States 
Court of Appeals for Veterans Claims (Court) of noted that 
when the Board considers a request for a rating increase for 
a psychiatric impairment, it is required to provide adequate 
reasons or bases, including (1) an analysis of the probative 
value of the evidence submitted by or on behalf of the 
veteran and (2) citations to independent medical authority to 
support the Board's conclusion on the level of impairment.  
See Shoemaker v. Derwinski, 3 Vet. App. 248, 253-54 (1992); 
see also Hood v. Brown, 4 Vet. App. 301, 303-04 (1993) (Board 
must explain, in the context of the facts presented, the 
criteria used in determining the rating category into which 
the veteran's symptoms fall).  

Under the old criteria a higher rating than 50 percent 
requires evidence of severe impairment in the ability to 
establish and maintain effective or favorable relationships 
and in the ability to obtain or retain employment.  Although 
the veteran has a history of working at a number of different 
jobs there is nothing in the record that indicated he changed 
jobs due to any symptoms of his PTSD.  The veteran sustained 
employment for a number of years as a Police Officer.  He was 
self-employed as a taxi driver for a period of ten years.  
There is nothing in the record that indicates he had 
difficulty with his employers or was ever fired from a job.  
He left his job in Detroit to follow his spouse to Florida.  
He voluntarily left his job with the Postal Service.  The 
veteran stated he left his most recent job as a telemarketer 
because he could not stand sitting.  The veteran has been 
married three times but has reported that he gets along well 
with his current spouse and step-children.  While the veteran 
is depressed the VA examiner in January 2003 stated the 
impact on his social and occupational functioning due to 
depression would be mild.  The nightmares and sleep 
impairment would cause only minimal impact on his social and 
occupational functioning.  The symptoms of PTSD reported by 
the veteran would not cause severe impairment of social and 
occupational functioning as required for a 70 percent rating.  
A higher initial rating than 50 percent under the criteria 
set out in 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996) is 
not warranted.  

Under the new criteria a 70 percent rating is assigned when 
there are deficiencies in most areas.  In January 2003 the VA 
examiner stated the veteran functioned normally in such areas 
as self-care, schooling, family functioning, and recreational 
pursuits, but marginally in areas such as employment, 
physical health and social interaction.  The veteran's 
thinking and judgment were unimpaired.  There was no evidence 
of obsessional rituals, illogical speech, continuous panic or 
depression of such severity it affected his ability to 
function independently.  The veteran by his own report loses 
his temper but has never been violent.  He was oriented to 
time, place and person.  He was able to take care of his 
personal hygiene.  He was having difficulty adjusting to his 
chronic pain.  He had been able to establish and maintain a 
relationship with his present spouse.  While the veteran did 
report some homicidal thoughts about his ex-spouse's 
boyfriend and did admit having suicidal thoughts when he was 
having severe back pain, neither of those were related to his 
PTSD.  

The symptoms reported by the veteran of depression, sleep 
disturbance and nightmares, hypervigilance and isolation are 
not of such severity according to VA examiners as to cause 
deficiencies in most areas.  A 70 percent rating for PTSD as 
outlined in the criteria at 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (2004) is not warranted.  

A review of the record does not indicate any variation in the 
symptoms reported by the veteran or their severity during the 
rating period.  For that reason a staged rating is not for 
application.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran is also seeking a TDIU.  He asserts he is unable 
to work due to service connected disability.  As a threshold 
matter the Board notes the veteran does not meet the minimum 
schedular criteria for a total rating as his combined rating 
is not 70 percent or more.  He has two service-connected 
disabilities.  The highest is rated 50 percent disabling and 
the other 10 percent disabling, but in combination they are 
rated only as 60 percent disabling.  Thus, he does not meet 
the threshold criteria for consideration of a schedular total 
rating based on individual unemployability due to service-
connected disability outlined in 38 C.F.R. § 4.16(a).  

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  See also Parker v. Brown, 7 Vet. 
App. 116, 118 (1994) ["claim for TDIU is based on an 
acknowledgment that even though a rating less than 100% under 
the rating schedule may be correct, objectively, there are 
subjective factors that may permit assigning a 100% rating to 
a particular veteran under particular facts"].  

For a veteran to prevail on a total rating claim, the record 
must reflect some factor which takes the claimant's case 
outside the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1996); 38 C.F.R. §§ 4.1, 4.15.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose, 4 Vet. App. at 363.  

The Board has considered whether the veteran by subjective 
standards is unemployable due to service-connected 
disability.  It is clear he is no longer able to hold a 
substantially gainful job.  (Even though the veteran told the 
VA examiner in October 1997 he was again driving a taxi three 
days a week, in January 2003 the veteran stated since his 
last VA examination he had been unemployed.  For the purposes 
of this decision the Board has accepted the veteran's 
statement that he is unemployed.)  The evidence establishes 
the veteran is unable to work due to his degenerative disc 
disease of the lumbar spine.  In February 1995 the VA 
examiner stated unequivocally his degenerative disc disease 
caused the veteran to be 100 percent disabled.  After 
reviewing the evidence the Board has concluded the veteran's 
unemployability is not due to service-connected disability.  

In reaching our determination, the Board was cognizant of the 
veteran's statement that he was found totally disabled by the 
Social Security Administration.  A TDIU is predicated on a 
finding that the veteran is unemployable due to service-
connected disabilities, see 38 C.F.R. § 4.14(a), while the 
Social Security Administration (SSA) bases its disability 
determinations upon the severity of all current disabilities, 
irrespective of whether they are related to military service.  
The Court in Collier v. Derwinski, 1 Vet. App. 413 (1991) 
noted that while SSA's determinations regarding the veteran's 
employability were pertinent to the his claim for TDIU, the 
SSA decision was not controlling.  See also Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  

The question in this instance is whether his service-
connected disabilities which include PTSD and a right knee 
disorder cause such severe disability that the veteran is 
unable to work.  As was explained above the veteran's PTSD is 
not of such severity that it results in total occupational 
impairment.  In November 1999 the VA examiner stated the 
right knee alone would not prohibit the veteran from having a 
gainful occupation.  

The Board has reviewed the medical opinions of records as to 
the affect of the veteran's service connected disabilities on 
his employability.  In March 1995 an educational specialist 
found the veteran's potential for employment was guarded, but 
he diagnosed not only PTSD, but also a Major Depressive 
Disorder.  He assigned a GAF of 48.  In May 1998 the 
veteran's private physician Dr. R stated the veteran was 
unable to work, but related his unemployability to his non-
service connected back disability.  In December 1998 the VA 
examiner stated the combination of his back, knee and PTSD 
made it unlikely he would be able to obtain or retain 
employment.  A GAF of 50 was assigned.  In November 1999 the 
VA examiner stated the veteran inability to work was due 
mostly to his chronic pain related to his back.  Although it 
increased his PTSD symptoms there was no indication they 
alone or in combination with his right knee pain would cause 
him to be unemployable.  A GAF of 50 was assigned.  The VA 
examiner in January 2003 stated the impact of the veteran's 
symptoms of PTSD on his ability to function in an occupation 
was minimal to mild.  A GAF of 55 was assigned.  

GAF scores of between 48 and 55 have been assigned.  A GAF is 
a global assessment of functioning scale reflecting 
psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness.  A 55 to 60 
indicates moderate difficulty in social and occupational 
functioning.  A GAF of 50 is defined as serious symptoms, 
such as suicidal ideation, severe obsessional rituals, 
frequent shoplifting or any serious impairment in social, 
occupational or school functioning, such as having no friends 
or an inability to keep a job.  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 
266 (1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p. 32.  In reviewing the GAF scores assigned prior to 
the January 2003 examination the Board noted they were not 
based on impairment due to PTSD alone.  When VA examiner 
limited his assignment of a GAF score to disability related 
to PTSD alone, he assigned a score of 55, which connotes 
moderate impairment.  

The Board has concluded the preponderance of the evidence 
demonstrates the veteran's difficulty retaining employment is 
due to his non-service connected degenerative disc disease of 
the lumbar spine.  The veteran's service connected right knee 
would limit the veteran to sedentary work, which is not 
inconsistent with his educational background and experience.  
His symptoms of PTSD result in only mild to moderate 
impairment of occupational functioning.  A TDIU is not 
warranted.  


ORDER

An initial rating in excess of 50 percent for PTSD is denied.  

A total rating based on individual unemployability is denied.  


	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


